                 Case 1:19-cv-00693-LTS-JLC Document 22 Filed 02/14/20 Page 1 of 2




Alexandra Perloff-Giles     February 14, 2020
Counsel

T 212 556 7783

aperloffgiles@nytimes.com
                            VIA ECF
620 8th Avenue
New York, NY 10018
nytimes.com                 The Honorable James L. Cott
                            United States Magistrate Judge
                            Southern District of New York
                            Daniel Patrick Moynihan United States Courthouse
                            500 Pearl St.
                            New York, NY 10007

                            Re:    The New York Times Co. et al. v. Department of Education, No.
                                   19-cv-693 (LTS) (JLC)

                            Dear Judge Cott:

                                    I represent Plaintiffs The New York Times Company and Erica
                            Green (together, “The Times”) in this Freedom of Information Act
                            (“FOIA”) action against the U.S. Department of Education (“DOE”). As
                            indicated in the parties’ February 5, 2020 joint letter, see ECF No. 21, I
                            write on behalf of all parties to provide the Court with a status update.

                                    The parties seek to proceed directly to summary judgment briefing.
                            Plaintiffs have agreed to exclude from this litigation responsive materials
                            not yet produced by DOE, and to narrow the issues for summary judgment
                            to redactions and withholdings made pursuant to Exemption 5 and
                            Exemption 7 in DOE’s December 2 production.

                                   The parties jointly propose the following schedule below. This
                            proposed schedule also accounts for time necessary for relevant DOE
                            employees to prepare declarations in support of any motion for summary
                            judgment.

                                          DOE’s motion for summary judgment shall be due by April
                                           17, 2020
Case 1:19-cv-00693-LTS-JLC Document 22 Filed 02/14/20 Page 2 of 2




                     The Times’s response and cross-motion for summary
                      judgment shall be due by May 18, 2020

                     DOE’s response to the cross-motion and reply shall be due
                      by June 8, 2020

                     The Times’s reply shall be due by June 29, 2020


               The parties thank the Court for its attention to this matter.



                                      Respectfully submitted,

                                      /s/ Alexandra Perloff-Giles  .
                                      Alexandra Perloff-Giles
                                      The New York Times Company
                                      Legal Department
                                      620 8th Avenue
                                      New York, NY 10003
                                      Tel: (212) 556-7783
                                      E-mail: aperloffgiles@nytimes.com

                                      Counsel for Plaintiffs


                                      GEOFFREY S. BERMAN
                                      United States Attorney

                              By:     /s/ Alexander J. Hogan_________.
                                      ALEXANDER J. HOGAN
                                      Assistant United States Attorney
                                      86 Chambers Street, 3rd Floor
                                      New York, NY 10007
                                      Tel: (212) 637-2799
                                      E-mail: alexander.hogan@usdoj.gov

                                      Counsel for Defendant


                                              2
